Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-19 in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claim 1 makes a contribution over the prior art in view of WO2010/005629 and EP2817268, because these publications fail to disclose or make obvious the limitations claimed in claim 1.  This is not found persuasive because the subject matter of claim 1 is obvious in view of US20120282407 to Singh et al. as disclosed in the 103 rejection below. Additionally, newly added claim 29 is not directed towards a particulate mixture because, once mixed in a liquid dispersion medium, the claim is directed towards an ink and not a particle mixture, therefore, claim 29 is also withdrawn with claims 20-22. Furthermore, claims 20-22 are drawn to an enamel, not a particle mixture, and an enamel cannot have a D90 particle size. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-22 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/05/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “less than 0.1 wt.% PbO”, and the claim also recites “preferably less than 0.05 wt.%, more preferably less than 0.01 wt.%, most preferably less than 0.005 wt.% PbO.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “less than 0.1 wt.% Bi2O3”, and the claim also recites “preferably less than 0.05 wt.%, more preferably less than 0.01 wt.%, most preferably less than 0.005 wt.% Bi2O3” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “less than 4 microns”, and the claim also recites “preferably less than 3 microns, more preferably less than 2 microns, most preferably less than 1.5 microns” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “the D90 particle size of the crystalline oxide material is less than 4 microns”, and the claim also recites “preferably less than 3 microns, more preferably less than 2 microns, most preferably less than 1.5 microns” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the weight ratio of glass frit to crystalline oxide material is in the range 90.00 : 10.00 to 99.90 : 0.10”, and the claim also recites preferably in the range 99.00 : 1.00 to 99.90 : 0.10, more preferably in the range 99.50 : 0.50 to 99.85 : 0.15. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, Claim 19 requires a mixture comprising 75 to 85% glass frit, 0.1 to 5% crystalline oxide material, and 10-25% pigment, however, if a minimum value of glass frit is 75%, and a minimum value of crystalline oxide material is 0.1%, then the pigment cannot achieve a maximum value of 25% because this would provide a value of more than 100. Therefore, the maximum value of the pigment must be below 25% such that the sum of glass frit, crystalline oxide material, and pigment is 100%. 
Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim. Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 is directed towards the particle mixture of claim 1 wherein the D90 particle size of the particles of crystalline oxide material is less than 4 microns, preferably less than 3 microns, more preferably less than 2 microns, most preferably less than 1.5 microns.
Claim 10 is directed towards the particle mixture of claim 1 wherein the D90 particle size of the particles of crystalline oxide material is less than the D90 particle size of the particles of glass frit.
The closest prior art is considered to be Singh et al. (US20120282407, hereinafter referred to as Singh) as discussed in the rejection below. While Singh discloses the particle size of the glass frit, Singh does not disclose the particle size of the crystalline material. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the particle mixture as claimed in claims 9 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US20120282407, hereinafter referred to as Singh).
Regarding claim 1, Singh discloses a particle mixture  (see Singh at [0042], disclosing enamel composition) comprising particles of glass frit and particles of a crystalline oxide material (see Singh at [0043], disclosing the solid portions [of the enamel composition] include about 30 to about 95 wt % of the frit portion; about 0.1 to about 30 wt % pigment; about 0.1 to about 15 wt % crystalline material; about 10 to about 60 wt % silver; and optionally about 0.1 to about 5 wt % reducing agent.), wherein the glass frit comprises 25 to 65 wt.% silicon oxide (SiO2) (see Singh at Table 2, Example 7, disclosing a glass frit comprising 40.5 wt% SiO2), 19 to 59 wt.% zinc oxide (ZnO) (see Singh at Table 2, Example 7, disclosing a glass frit comprising 20.5 wt% ZnO). 
While Singh does not explicitly disclose an example of a frit comprising >0 to 6 wt.% sulfur (S), Singh does teach that the composition includes a reducing agent (see Singh at [0042]) in an amount of 0.1 to about 5 wt% (see Singh at [0042]), and that sulfides can act as reducing agents to have the desired effect of preventing silver migration into a glass substrate or coating (see Singh at [0042]). Therefore, it would have been obvious to a person having ordinary skill in the art to provide sulfur in the amount taught to the frit composition disclosed by Singh with a reasonable expectation of successfully providing a composition with a reducing agent to prevent silver migration with a reasonable expectation of success. 
While Singh does not explicitly disclose the D90 particle size of the particle mixture is less than 5 microns, this is an inherent property because the frit is ground to a fine particle size … preferably about 3 to about 5 microns (see Singh at [0025]), which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  
Regarding claim 3, Singh discloses 0 to 40 wt% Bi2O3 (see Singh at Table 2, Example 7, disclosing a glass frit comprising no Bi2O3); 7 to 14 wt% B2O3 (see Singh at Table 2, Example 7, disclosing a glass frit comprising 8 wt% B2O3); 0 to 3 wt% Li2O (see Singh at Table 2, Example 7, disclosing a glass frit comprising no Li2O); 0 to 7 wt% TiO2 (see Singh at Table 2, Example 7, disclosing a glass frit comprising 5.4 wt% TiO2); 4 to 12 wt% Na2O (see Singh at Table 2, Example 7, disclosing a glass frit comprising 8.5 wt% Na2O); 0 to 3 wt% K2O (see Singh at Table 2, Example 7, disclosing a glass frit comprising no K2O); 0 to 1 wt% F (see Singh at Table 2, Example 7, disclosing a glass frit comprising no F); 0 to 2 wt% BaO (see Singh at Table 2, Example 7, disclosing a glass frit comprising 2 wt% BaO); 0 to 1 wt% V2O5 (see Singh at Table 2, Example 7, disclosing a glass frit comprising no V2O5); 0 to 1 wt% Ce2O3 (see Singh at Table 2, Example 7, disclosing a glass frit comprising 0.5 wt% Ce2O3); and 0 to 1 wt% Nb2O5 (see Singh at Table 2, Example 7, disclosing a glass frit comprising 1 wt% Nb2O5). 
Regarding claim 4, Singh discloses a particle mixture as claimed in claim 1 wherein the glass frit comprises less than 0.1 wt.% PbO, preferably less than 0.05 wt.%, more preferably less than 0.01 wt.%, most preferably less than 0.005 wt.% PbO (see Singh at Table 2, Example 7, disclosing a glass frit comprising no PbO).
Regarding claim 5, Singh discloses the glass frit comprises less than 0.1 wt.% Bi2O3, preferably less than 0.05 wt.%, more preferably less than 0.01 wt.%, most preferably less than 0.005 wt.% Bi2O3 (see Singh at Table 2, Example 7, disclosing a glass frit comprising no Bi2O3). 
Regarding claim 6, while Singh does not explicitly disclose the D90 particle size of the particle mixture is less than 5 microns, this is an inherent property because the frit is ground to a fine particle size … preferably about 3 to about 5 microns (see Singh at [0025]), which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 7, Singh discloses the crystalline oxide material is selected from silicon oxides, zinc oxides, zinc borates, zinc silicates, silicon zirconates, aluminium silicates, calcium silicates and mixtures thereof (see Singh at [0040], disclosing the composition contains solids of crystalline seed materials … the crystalline seed materials include Zn2SiO4, which Examiner notes correlates with zinc silicate).
Regarding claim 8, Singh discloses the crystalline oxide material is selected from SiO2, Zn2SiO4, ZnO.B2O3, 3ZnO.B2O3, 5ZnO.2B2O3, Al2SiO5 and mixtures thereof (see Singh at [0040], disclosing the composition contains solids of crystalline seed materials … the crystalline seed materials include Zn2SiO4, which Examiner notes correlates with zinc silicate).
Regarding claim 11, Singh discloses the weight ratio of glass frit to crystalline oxide material is in the range 90.00 : 10.00 to 99.90 : 0.10, preferably in the range 99.00 : 1.00 to 99.90 : 0.10, more preferably in the range 99.50 : 0.50 to 99.85 : 0.15 (see Singh at [0042], disclosing enamel composition) and (see Singh at [0043], disclosing the solid portions [of the enamel composition] include about 30 to about 95 wt % of the frit portion ... about 0.1 to about 15 wt % crystalline material, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). ).
Regarding claim 12, Singh discloses particles of pigment (see Singh at [0036], disclosing the glass frit can be combined with a pigment, sign as a mixed metal oxide pigment).
Regarding claim 13, Singh discloses the pigment is a black pigment (see Singh at [0037], disclosing typical metal oxide pigments used to produce black colors.).
Regarding claim 14, Singh discloses the pigment is a transition metal oxide having spinel- structure (see Singh at [0037], disclosing black spinel pigments).
Regarding claim 15, Singh discloses the pigment is selected from spinel-structure oxides of copper, chromium, iron, cobalt, nickel, manganese, or mixtures thereof (see Singh at [0037], disclosing the metal oxide pigments include copper, chrome, iron, cobalt, nickel, and manganese).
Regarding claim 16, Singh discloses the pigment is selected from CuCr2O4, (Co,Fe)(Fe,Cr)2O4, (NiMnCrFe), and mixtures thereof (see Singh at [0037], disclosing the pigments include CuCr2O4, (Co,Fe)(Fe,Cr)2O4, (NiMnCrFe).
Regarding claim 17, Singh discloses * 40 to 85 wt.% of glass frit; * 0.1 to 15 wt.% of crystalline oxide material; and * 0 to 55 wt.% of pigment (see Singh at [0042], disclosing enamel composition) and (see Singh at [0043], disclosing the solid portions [of the enamel composition] include about 30 to about 95 wt % of the frit portion; about 0.1 to about 30 wt % pigment; about 0.1 to about 15 wt % crystalline material, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05)). 
Regarding claim 18, Singh discloses 10 to 55 wt.% of pigment (see Singh at [0042], disclosing enamel composition) and (see Singh at [0043], disclosing the solid portions [of the enamel composition] include about 0.1 to about 30 wt % pigment, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05)).
Regarding claim 19, Singh discloses * 75 to 85 wt.% of glass frit; * 0.1 to 5 wt.% of crystalline oxide material; and * 10 to 25 wt.% of pigment (see Singh at [0042], disclosing enamel composition) and (see Singh at [0043], disclosing the solid portions [of the enamel composition] include about 30 to about 95 wt % of the frit portion; about 0.1 to about 30 wt % pigment; about 0.1 to about 15 wt % crystalline material, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731